Appellants assert that the district court wrongly applied a
                settlement and release to their claims against an insurance carrier
                because their claims were based on misconduct occurring after the release
                was executed. Appellants further assert that the district court wrongly
                dismissed their claims against the insurance carrier's attorneys based on
                their failure to assert any special relationship with the attorneys because
                they validly asserted that an attorney-client relationship existed. Finally,
                they assert that, regardless, the district court erred in dismissing their
                fraud claims against all respondents.
                            We review the district court's summary judgments and order
                dismissing for failure to state a claim de novo.   Buzz Stew, LLC v. City of
                N. Las Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008) (explaining that
                a complaint should be dismissed under NRCP 12(b)(5) "only if it appears
                beyond a doubt that [the plaintiff] could prove no set of facts, which, if
                true, would entitle it to relief'); Wood v. Safeway, Inc., 121 Nev. 724, 729,
                121 P.3d 1026, 1029 (2005) (noting that summary judgment is appropriate
                when the pleadings and other evidence on file, viewed in the light most
                favorable to the nonmoving party, demonstrate that no genuine issue of
                material fact remains in dispute and that the moving party is entitled to
                judgment as a matter of law). It is appellants' burden to demonstrate
                error warranting reversal.    Schwartz v. Estate of Greenspun, 110 Nev.
                1042, 1051-52, 881 P.2d 638, 644 (1994); Lady Bryan Gold & Silver Min.
                Co. v. Lady Bryan Min. Co., 4 Nev. 414, 416 (1868).
                            Here, appellants have not met their burden. With respect to
                the claims against the insurance carrier, while their amended complaint
                alleged ongoing misconduct, they have not pointed to any claim based on a
                set of facts unrelated to the prior actions released in the settlement or


SUPREME COURT
        OF
     NEVADA                                             2
(0) L947A
                 occurring only after the settlement and release was signed; the defense of
                 which they complain was tendered to and accepted by the insurance
                 carrier before the release was executed.
                             Regarding the claims against the attorneys, appellants have
                 pointed to no authority stating that attorneys who represent an insurance
                 carrier also represent its insureds.   CI Nev. Yellow Cab Corp. v. Eighth
                 Judicial Dist. Court, 123 Nev. 44, 50-51, 152 P.3d 737, 741 (2007) (holding
                 that an attorney retained by an insurer to represent its insureds
                 represents both the insureds and the insurer, absent a conflict); Spratley
                 v. State Farm Mut. Auto Ins. Co., 78 P.3d 603, 607-08 (Utah 2003) (same).
                 Further, the district court properly relied on affidavits contradicting
                 federal district court minutes.   In re Amerco Derivative Litig., 127 Nev.,
                 Adv. Op. 17, 252 P.3d 681, 699 n.9 (2011) (judicial notice is not properly
                 taken of facts stated within a court document); Mack v. Estate of Mack,
                 125 Nev. 80, 91, 206 P.3d 98, 106 (2009) ("As a general rule, we will not
                 take judicial notice of records in another and different case, even though
                 the cases are connected.").
                             Finally, we agree with respondents that appellants failed to
                 state any fraud claims that would warrant reversal of the summary
                 judgment and dismissal order. Within the context of the bad faith/unfair
                 claims practices allegations, the complaint alleged that respondents
                 misrepresented amounts available on insurance policies and coverage.
                 This is not sufficient to state a claim for fraud under NRCP 9(b). Rocker v.
                 KPMG LLP, 122 Nev. 1185, 1192, 148 P.3d 703, 708 (2006) ("To plead with
                 particularity, plaintiffs must include in their complaint averments to the
                 time, the place, the identity of the parties involved, and the nature of the
                 fraud." (internal quotations omitted)), abrogated on other grounds by Buzz


SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A 44OP
                      Stew, 124 Nev. 224, 181 P.3d 670. Accordingly, the district court did not
                      err in granting summary judgment and dismissing appellants' claims.
                      Therefore, we
                                 ORDER the judgment of the district court AFFIRMED.



                                                                                            , J.
                                                                Saitta
                                                                         , x)(2




                                                                Gibbons


                                                                                                J.
                                                                              7
                                                                      Piaeu    '            ,




                                                                Pickering



                      cc: Hon. Joanna Kishner, District Judge
                           Salvatore C. Gugino, Settlement Judge
                           Law Offices of Terry L. Wike
                           Feldman Graf
                           Murchison & Cumming, LLC/Las Vegas
                           Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                          4
(0) 1.947A    ofer,